OMB APPROVAL OMB Number:3235-0582 Expires:January 31, 2015 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 235 W. Galena Street, Milwaukee, WI (Address of principal executive offices) (Zip code) Constance Dye Shannon 235 W. Galena Street, Milwaukee, WI 53212 (Name and address of agent for service) Registrant's telephone number, including area code:(414) 299-2295 Date of fiscal year end:August 31 Date of reporting period:September 30, 2013 (Fund’s inception date) - June 30, 2014 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Vote Summary Report Reporting Period: 07/01/2013 to 06/30/2014 Issuer Name Ticker Meeting Date Primary CUSIP Proposal Number Proposal Text Proponent Mgmt Rec Vote Instruction Elan Corporation plc DRX 11/18/2013 G29539106 Meeting for ADR Holders Mgmt Elan Corporation plc DRX 11/18/2013 G29539106 Ordinary Resolution Mgmt Elan Corporation plc DRX 11/18/2013 G29539106 1 Approve Merger Agreement Mgmt For For Elan Corporation plc DRX 11/18/2013 G29539106 Special Resolution Mgmt Elan Corporation plc DRX 11/18/2013 G29539106 2 Approve Cancellation of Elan Shares Pursuant to the Scheme Mgmt For For Elan Corporation plc DRX 11/18/2013 G29539106 Ordinary Resolution Mgmt Elan Corporation plc DRX 11/18/2013 G29539106 3 Approve Issuance of Shares to New Perrigo Pursuant to the Scheme Mgmt For For Elan Corporation plc DRX 11/18/2013 G29539106 Special Resolution Mgmt Elan Corporation plc DRX 11/18/2013 G29539106 4 Amend Memorandum and Articles of Association Mgmt For For Elan Corporation plc DRX 11/18/2013 G29539106 Ordinary Resolutions Mgmt Elan Corporation plc DRX 11/18/2013 G29539106 5 Approve Creation of Distributable Reserves of New Perrigo Pursuant to the Scheme Mgmt For For Elan Corporation plc DRX 11/18/2013 G29539106 6 Adjourn Meeting Mgmt For For Issuer Name Ticker Meeting Date Primary CUSIP Proposal Number Proposal Text Proponent Mgmt Rec Vote Instruction Elan Corporation plc DRX 11/18/2013 G29539106 Meeting for ADR Holders Mgmt Elan Corporation plc DRX 11/18/2013 G29539106 1 Approve Scheme of Arrangement Mgmt For For Issuer Name Ticker Meeting Date Primary CUSIP Proposal Number Proposal Text Proponent Mgmt Rec Vote Instruction SHFL entertainment, Inc. SHFL 11/19/2013 78423R105 1 Approve Merger Agreement Mgmt For For SHFL entertainment, Inc. SHFL 11/19/2013 78423R105 2 Advisory Vote on Golden Parachutes Mgmt For For SHFL entertainment, Inc. SHFL 11/19/2013 78423R105 3 Adjourn Meeting Mgmt For For Issuer Name Ticker Meeting Date Primary CUSIP Proposal Number Proposal Text Proponent Mgmt Rec Vote Instruction Angle Energy Inc. NGL 12/10/2013 1 Approve Plan of Arrangement Mgmt For For Issuer Name Ticker Meeting Date Primary CUSIP Proposal Number Proposal Text Proponent Mgmt Rec Vote Instruction Berry Petroleum Company BRY 12/16/2013 1 Approve Merger Agreement Mgmt For Against Berry Petroleum Company BRY 12/16/2013 2 Advisory Vote on Golden Parachutes Mgmt For Against Berry Petroleum Company BRY 12/16/2013 3 Adjourn Meeting Mgmt For For Issuer Name Ticker Meeting Date Primary CUSIP Proposal Number Proposal Text Proponent Mgmt Rec Vote Instruction Lender Processing Services, Inc. LPS 12/19/2013 52602E102 1 Approve Merger Agreement Mgmt For For Lender Processing Services, Inc. LPS 12/19/2013 52602E102 2 Advisory Vote on Golden Parachutes Mgmt For For Lender Processing Services, Inc. LPS 12/19/2013 52602E102 3 Adjourn Meeting Mgmt For For Issuer Name Ticker Meeting Date Primary CUSIP Proposal Number Proposal Text Proponent Mgmt Rec Vote Instruction Flow International Corporation FLOW 12/20/2013 1 Approve Merger Agreement Mgmt For For Flow International Corporation FLOW 12/20/2013 2 Adjourn Meeting Mgmt For For Flow International Corporation FLOW 12/20/2013 3 Advisory Vote on Golden Parachutes Mgmt For For Issuer Name Ticker Meeting Date Primary CUSIP Proposal Number Proposal Text Proponent Mgmt Rec Vote Instruction Health Management Associates, Inc. HMA 01/08/2014 1 Approve Merger Agreement Mgmt For For Health Management Associates, Inc. HMA 01/08/2014 2 Advisory Vote on Golden Parachutes Mgmt For For Health Management Associates, Inc. HMA 01/08/2014 3 Adjourn Meeting Mgmt For For Issuer Name Ticker Meeting Date Primary CUSIP Proposal Number Proposal Text Proponent Mgmt Rec Vote Instruction Atrium Innovations Inc. ATB 01/21/2014 04963Y102 Meeting for Common and Debentureholders Mgmt Atrium Innovations Inc. ATB 01/21/2014 04963Y102 1 Approve Acquisition by Glacier Inc. and Glacier II Inc. of all of Issued and Outstanding Atrium Shares and Debentures Mgmt For For Issuer Name Ticker Meeting Date Primary CUSIP Proposal Number Proposal Text Proponent Mgmt Rec Vote Instruction EDISON MISSION ENERGY N/A 01/29/2014 N/A 1 To Accept The Plan Mgmt None For EDISON MISSION ENERGY N/A 01/29/2014 N/A 2 Opt Out Release Mgmt None For Issuer Name Ticker Meeting Date Primary CUSIP Proposal Number Proposal Text Proponent Mgmt Rec Vote Instruction Ashland Inc. ASH 01/30/2014 Elect Director Stephen F. Kirk Mgmt For For Ashland Inc. ASH 01/30/2014 Elect Director James J. O'Brien Mgmt For For Ashland Inc. ASH 01/30/2014 Elect Director Barry W. Perry Mgmt For For Ashland Inc. ASH 01/30/2014 2 Ratify Auditors Mgmt For For Ashland Inc. ASH 01/30/2014 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Ashland Inc. ASH 01/30/2014 4 Declassify the Board of Directors Mgmt For For Issuer Name Ticker Meeting Date Primary CUSIP Proposal Number Proposal Text Proponent Mgmt Rec Vote Instruction Nuance Communications, Inc. NUAN 02/03/2014 67020Y100 1a Elect Director Paul A. Ricci Mgmt For For Nuance Communications, Inc. NUAN 02/03/2014 67020Y100 1b Elect Director Robert J. Frankenberg Mgmt For For Nuance Communications, Inc. NUAN 02/03/2014 67020Y100 1c Elect Director Patrick T. Hackett Mgmt For For Nuance Communications, Inc. NUAN 02/03/2014 67020Y100 1d Elect Director Brett Icahn Mgmt For For Nuance Communications, Inc. NUAN 02/03/2014 67020Y100 1e Elect Director William H. Janeway Mgmt For For Nuance Communications, Inc. NUAN 02/03/2014 67020Y100 1f Elect Director Mark R. Laret Mgmt For For Nuance Communications, Inc. NUAN 02/03/2014 67020Y100 1g Elect Director Katharine A. Martin Mgmt For For Nuance Communications, Inc. NUAN 02/03/2014 67020Y100 1h Elect Director Mark B. Myers Mgmt For For Nuance Communications, Inc. NUAN 02/03/2014 67020Y100 1i Elect Director Philip J. Quigley Mgmt For For Nuance Communications, Inc. NUAN 02/03/2014 67020Y100 1j Elect Director David S. Schechter Mgmt For For Nuance Communications, Inc. NUAN 02/03/2014 67020Y100 2 Amend Omnibus Stock Plan Mgmt For For Nuance Communications, Inc. NUAN 02/03/2014 67020Y100 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Nuance Communications, Inc. NUAN 02/03/2014 67020Y100 4 Ratify Auditors Mgmt For For Issuer Name Ticker Meeting Date Primary CUSIP Proposal Number Proposal Text Proponent Mgmt Rec Vote Instruction Paladin Labs Inc. PLB 02/24/2014 1 Approve Merger Agreement Mgmt For For Paladin Labs Inc. PLB 02/24/2014 2 Approve Reduction/Cancellation of Share Premium Account Mgmt For For Issuer Name Ticker Meeting Date Primary CUSIP Proposal Number Proposal Text Proponent Mgmt Rec Vote Instruction Hologic, Inc. HOLX 03/04/2014 Elect Director Jonathan Christodoro Mgmt For For Hologic, Inc. HOLX 03/04/2014 Elect Director Sally W. Crawford Mgmt For For Hologic, Inc. HOLX 03/04/2014 Elect Director Scott T. Garrett Mgmt For For Hologic, Inc. HOLX 03/04/2014 Elect Director David R. LaVance, Jr. Mgmt For For Hologic, Inc. HOLX 03/04/2014 Elect Director Nancy L. Leaming Mgmt For For Hologic, Inc. HOLX 03/04/2014 Elect Director Lawrence M. Levy Mgmt For For Hologic, Inc. HOLX 03/04/2014 Elect Director Stephen P. MacMillan Mgmt For For Hologic, Inc. HOLX 03/04/2014 Elect Director Samuel Merksamer Mgmt For For Hologic, Inc. HOLX 03/04/2014 Elect Director Christiana Stamoulis Mgmt For For Hologic, Inc. HOLX 03/04/2014 Elect DirectorElaine S. Ullian Mgmt For For Hologic, Inc. HOLX 03/04/2014 Elect Director Wayne Wilson Mgmt For For Hologic, Inc. HOLX 03/04/2014 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against Hologic, Inc. HOLX 03/04/2014 3 Ratify Auditors Mgmt For For Issuer Name Ticker Meeting Date Primary CUSIP Proposal Number Proposal Text Proponent Mgmt Rec Vote Instruction Patheon Inc. PNHNF 03/06/2014 70319W108 1 Approve Acquisition by JLL/Delta Patheon Holdings, L.P. Mgmt For For Patheon Inc. PNHNF 03/06/2014 70319W108 2 Advisory Vote on Golden Parachutes Mgmt For For Issuer Name Ticker Meeting Date Primary CUSIP Proposal Number Proposal Text Proponent Mgmt Rec Vote Instruction PVR Partners, L.P. PVR 03/20/2014 1 Approve Merger Agreement Mgmt For For PVR Partners, L.P. PVR 03/20/2014 2 Adjourn Meeting Mgmt For For PVR Partners, L.P. PVR 03/20/2014 3 Advisory Vote on Golden Parachutes Mgmt For For Issuer Name Ticker Meeting Date Primary CUSIP Proposal Number Proposal Text Proponent Mgmt Rec Vote Instruction Pacer International, Inc. PACR 03/27/2014 69373H106 1 Approve Merger Agreement Mgmt For For Pacer International, Inc. PACR 03/27/2014 69373H106 2 Advisory Vote on Golden Parachutes Mgmt For For Pacer International, Inc. PACR 03/27/2014 69373H106 3 Adjourn Meeting Mgmt For For Issuer Name Ticker Meeting Date Primary CUSIP Proposal Number Proposal Text Proponent Mgmt Rec Vote Instruction Compuware Corporation CPWR 03/28/2014 Elect Director Gurminder S. Bedi Mgmt For For Compuware Corporation CPWR 03/28/2014 Elect Director Jeffrey J. Clarke Mgmt For For Compuware Corporation CPWR 03/28/2014 Elect Director John G. Freeland Mgmt For For Compuware Corporation CPWR 03/28/2014 Elect Director David G. Fubini Mgmt For For Compuware Corporation CPWR 03/28/2014 Elect Director William O. Grabe Mgmt For For Compuware Corporation CPWR 03/28/2014 Elect Director Frederick A. Henderson Mgmt For For Compuware Corporation CPWR 03/28/2014 Elect Director Faye Alexander Nelson Mgmt For For Compuware Corporation CPWR 03/28/2014 Elect Director Robert C. Paul Mgmt For For Compuware Corporation CPWR 03/28/2014 Elect Director Jennifer J. Raab Mgmt For For Compuware Corporation CPWR 03/28/2014 Elect Director Lee D. Roberts Mgmt For For Compuware Corporation CPWR 03/28/2014 Elect Director Stephen F. Schuckenbrock Mgmt For For Compuware Corporation CPWR 03/28/2014 2 Ratify Auditors Mgmt For For Compuware Corporation CPWR 03/28/2014 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Issuer Name Ticker Meeting Date Primary CUSIP Proposal Number Proposal Text Proponent Mgmt Rec Vote Instruction ATMI, Inc. ATMI 04/15/2014 00207R101 1 Approve Merger Agreement Mgmt For For ATMI, Inc. ATMI 04/15/2014 00207R101 2 Adjourn Meeting Mgmt For For ATMI, Inc. ATMI 04/15/2014 00207R101 3 Advisory Vote on Golden Parachutes Mgmt For For Issuer Name Ticker Meeting Date Primary CUSIP Proposal Number Proposal Text Proponent Mgmt Rec Vote Instruction LinnCo, LLC LNCO 04/22/2014 Elect Director Mark E. Ellis Mgmt For For LinnCo, LLC LNCO 04/22/2014 Elect Director David D. Dunlap Mgmt For For LinnCo, LLC LNCO 04/22/2014 Elect Director Stephen J. Hadden Mgmt For For LinnCo, LLC LNCO 04/22/2014 Elect Director Michael C. Linn Mgmt For For LinnCo, LLC LNCO 04/22/2014 Elect Director Joseph P. McCoy Mgmt For For LinnCo, LLC LNCO 04/22/2014 Elect Director Jeffrey C. Swoveland Mgmt For For LinnCo, LLC LNCO 04/22/2014 2 Ratify Auditors Mgmt For For LinnCo, LLC LNCO 04/22/2014 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For LinnCo, LLC LNCO 04/22/2014 4 Ratify Auditors Mgmt For For Issuer Name Ticker Meeting Date Primary CUSIP Proposal Number Proposal Text Proponent Mgmt Rec Vote Instruction Tesoro Corporation TSO 04/29/2014 Elect Director Rodney F. Chase Mgmt For For Tesoro Corporation TSO 04/29/2014 Elect Director Gregory J. Goff Mgmt For For Tesoro Corporation TSO 04/29/2014 Elect Director Robert W. Goldman Mgmt For For Tesoro Corporation TSO 04/29/2014 Elect Director Steven H. Grapstein Mgmt For For Tesoro Corporation TSO 04/29/2014 Elect Director David Lilley Mgmt For For Tesoro Corporation TSO 04/29/2014 Elect Director Mary Pat McCarthy Mgmt For For Tesoro Corporation TSO 04/29/2014 Elect Director J.W. Nokes Mgmt For For Tesoro Corporation TSO 04/29/2014 Elect Director Susan Tomasky Mgmt For For Tesoro Corporation TSO 04/29/2014 Elect Director Michael E. Wiley Mgmt For For Tesoro Corporation TSO 04/29/2014 Elect Director Patrick Y. Yang Mgmt For For Tesoro Corporation TSO 04/29/2014 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Tesoro Corporation TSO 04/29/2014 3 Ratify Auditors Mgmt For For Issuer Name Ticker Meeting Date Primary CUSIP Proposal Number Proposal Text Proponent Mgmt Rec Vote Instruction Barrick Gold Corporation ABX 04/30/2014 Elect Director C. William D. Birchall Mgmt For For Barrick Gold Corporation ABX 04/30/2014 Elect Director Gustavo Cisneros Mgmt For For Barrick Gold Corporation ABX 04/30/2014 Elect Director Ned Goodman Mgmt For For Barrick Gold Corporation ABX 04/30/2014 Elect Director J. Brett Harvey Mgmt For For Barrick Gold Corporation ABX 04/30/2014 Elect Director Nancy H.O. Lockhart Mgmt For For Barrick Gold Corporation ABX 04/30/2014 Elect Director Dambisa Moyo Mgmt For For Barrick Gold Corporation ABX 04/30/2014 Elect Director Anthony Munk Mgmt For For Barrick Gold Corporation ABX 04/30/2014 Elect Director David Naylor Mgmt For For Barrick Gold Corporation ABX 04/30/2014 Elect Director Steven J. Shapiro Mgmt For For Barrick Gold Corporation ABX 04/30/2014 Elect Director Jamie C. Sokalsky Mgmt For For Barrick Gold Corporation ABX 04/30/2014 Elect Director John L. Thornton Mgmt For For Barrick Gold Corporation ABX 04/30/2014 Elect Director Ernie L. Thrasher Mgmt For For Barrick Gold Corporation ABX 04/30/2014 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Mgmt For For Barrick Gold Corporation ABX 04/30/2014 3 Advisory Vote on Executive Compensation Approach Mgmt For For Barrick Gold Corporation ABX 04/30/2014 4 Approve Advance Notice Policy Mgmt For For Issuer Name Ticker Meeting Date Primary CUSIP Proposal Number Proposal Text Proponent Mgmt Rec Vote Instruction Verizon Communications Inc. VZ 05/01/2014 92343V104 Elect Director Shellye L. Archambeau Mgmt For For Verizon Communications Inc. VZ 05/01/2014 92343V104 Elect Director Richard L. Carrion Mgmt For For Verizon Communications Inc. VZ 05/01/2014 92343V104 Elect Director Melanie L. Healey Mgmt For For Verizon Communications Inc. VZ 05/01/2014 92343V104 Elect Director M. Frances Keeth Mgmt For For Verizon Communications Inc. VZ 05/01/2014 92343V104 Elect Director Robert W. Lane Mgmt For For Verizon Communications Inc. VZ 05/01/2014 92343V104 Elect Director Lowell C. McAdam Mgmt For For Verizon Communications Inc. VZ 05/01/2014 92343V104 Elect Director Donald T. Nicolaisen Mgmt For For Verizon Communications Inc. VZ 05/01/2014 92343V104 Elect Director Clarence Otis, Jr. Mgmt For For Verizon Communications Inc. VZ 05/01/2014 92343V104 Elect Director Rodney E. Slater Mgmt For For Verizon Communications Inc. VZ 05/01/2014 92343V104 Elect Director Kathryn A. Tesija Mgmt For For Verizon Communications Inc. VZ 05/01/2014 92343V104 Elect Director Gregory D. Wasson Mgmt For For Verizon Communications Inc. VZ 05/01/2014 92343V104 2 Ratify Auditors Mgmt For For Verizon Communications Inc. VZ 05/01/2014 92343V104 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Verizon Communications Inc. VZ 05/01/2014 92343V104 4 Provide Proxy Access Right Mgmt For For Verizon Communications Inc. VZ 05/01/2014 92343V104 5 Report on Net Neutrality SH Against For Verizon Communications Inc. VZ 05/01/2014 92343V104 6 Report on Lobbying Payments and Policy SH Against For Verizon Communications Inc. VZ 05/01/2014 92343V104 7 Submit Severance Agreement (Change-in-Control) to Shareholder Vote SH Against For Verizon Communications Inc. VZ 05/01/2014 92343V104 8 Amend Articles/Bylaws/Charter Call Special Meetings SH Against For Verizon Communications Inc. VZ 05/01/2014 92343V104 9 Provide Right to Act by Written Consent SH Against For Verizon Communications Inc. VZ 05/01/2014 92343V104 10 Approve Proxy Voting Authority SH Against Against Issuer Name Ticker Meeting Date Primary CUSIP Proposal Number Proposal Text Proponent Mgmt Rec Vote Instruction Dresser-Rand Group Inc. DRC 05/06/2014 Elect Director William E. Macaulay Mgmt For For Dresser-Rand Group Inc. DRC 05/06/2014 Elect Director Vincent R. Volpe, Jr. Mgmt For For Dresser-Rand Group Inc. DRC 05/06/2014 Elect Director Rita V. Foley Mgmt For For Dresser-Rand Group Inc. DRC 05/06/2014 Elect Director Louis A. Raspino Mgmt For For Dresser-Rand Group Inc. DRC 05/06/2014 Elect Director Philip R. Roth Mgmt For For Dresser-Rand Group Inc. DRC 05/06/2014 Elect Director Stephen A. Snider Mgmt For For Dresser-Rand Group Inc. DRC 05/06/2014 Elect Director Michael L. Underwood Mgmt For For Dresser-Rand Group Inc. DRC 05/06/2014 Elect Director Joseph C. Winkler, III Mgmt For For Dresser-Rand Group Inc. DRC 05/06/2014 2 Ratify Auditors Mgmt For For Dresser-Rand Group Inc. DRC 05/06/2014 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Issuer Name Ticker Meeting Date Primary CUSIP Proposal Number Proposal Text Proponent Mgmt Rec Vote Instruction Foster Wheeler AG FWLT 05/07/2014 H27178104 Elect Director Clayton C. Daley, Jr. Mgmt For For Foster Wheeler AG FWLT 05/07/2014 H27178104 Elect Director Steven J. Demetriou Mgmt For For Foster Wheeler AG FWLT 05/07/2014 H27178104 Elect Director Edward G. Galante Mgmt For For Foster Wheeler AG FWLT 05/07/2014 H27178104 Elect Director John M. Malcolm Mgmt For For Foster Wheeler AG FWLT 05/07/2014 H27178104 Elect Director J. Kent Masters Mgmt For For Foster Wheeler AG FWLT 05/07/2014 H27178104 Elect Director Stephanie S. Newby Mgmt For For Foster Wheeler AG FWLT 05/07/2014 H27178104 Elect Director Henri Philippe Reichstul Mgmt For For Foster Wheeler AG FWLT 05/07/2014 H27178104 Elect Director Maureen B. Tart-Bezer Mgmt For For Foster Wheeler AG FWLT 05/07/2014 H27178104 2 Elect Steven J. Demetriou as Board Chairman Mgmt For For Foster Wheeler AG FWLT 05/07/2014 H27178104 Elect Clayton C. Daley, Jr. to Compensation and Executive Development Committee Mgmt For For Foster Wheeler AG FWLT 05/07/2014 H27178104 Elect Edward G. Galante to Compensation and Executive Development Committee Mgmt For For Foster Wheeler AG FWLT 05/07/2014 H27178104 Elect Henri Philippe Reichstul to Compensation and Executive Development Committee Mgmt For For Foster Wheeler AG FWLT 05/07/2014 H27178104 Elect Maureen B. Tart-Bezer to Compensation and Executive Development Committee Mgmt For For Foster Wheeler AG FWLT 05/07/2014 H27178104 4 Ratify PricewaterhouseCoopers AG, Zurich, Switzerland as Auditors Mgmt For For Foster Wheeler AG FWLT 05/07/2014 H27178104 5 Ratify PricewaterhouseCoopers LLP as Independent Registered Public Accounting Firm Mgmt For For Foster Wheeler AG FWLT 05/07/2014 H27178104 6 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against Foster Wheeler AG FWLT 05/07/2014 H27178104 7 Designate Sandro Tobler as Independent Proxy Mgmt For For Foster Wheeler AG FWLT 05/07/2014 H27178104 8 Accept Financial Statements and Statutory Reports Mgmt For For Foster Wheeler AG FWLT 05/07/2014 H27178104 9 Approve Dividends of CHF .40 per Share Mgmt For For Foster Wheeler AG FWLT 05/07/2014 H27178104 10 Approve Discharge of Board and Senior Management Mgmt For For Foster Wheeler AG FWLT 05/07/2014 H27178104 11 By Marking the Box to the Right, I Instruct the Independent Proxy to Vote FOR or AGAINST the Voting Recommendations of the Board of Directors in Case of New or Amended Proposals, or to ABSTAIN from such New or Amended Proposals or New Agenda Items Mgmt For Against Issuer Name Ticker Meeting Date Primary CUSIP Proposal Number Proposal Text Proponent Mgmt Rec Vote Instruction PMC-Sierra, Inc. PMCS 05/08/2014 69344F106 Elect Director Richard E. Belluzzo Mgmt For For PMC-Sierra, Inc. PMCS 05/08/2014 69344F106 Elect Director Michael R. Farese Mgmt For For PMC-Sierra, Inc. PMCS 05/08/2014 69344F106 Elect Director Jonathan J. Judge Mgmt For For PMC-Sierra, Inc. PMCS 05/08/2014 69344F106 Elect Director Kirt P. Karros Mgmt For For PMC-Sierra, Inc. PMCS 05/08/2014 69344F106 Elect Director Michael A. Klayko Mgmt For For PMC-Sierra, Inc. PMCS 05/08/2014 69344F106 Elect Director William H. Kurtz Mgmt For For PMC-Sierra, Inc. PMCS 05/08/2014 69344F106 Elect Director Gregory S. Lang Mgmt For For PMC-Sierra, Inc. PMCS 05/08/2014 69344F106 Elect Director Richard N. Nottenburg Mgmt For For PMC-Sierra, Inc. PMCS 05/08/2014 69344F106 2 Ratify Auditors Mgmt For For PMC-Sierra, Inc. PMCS 05/08/2014 69344F106 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Issuer Name Ticker Meeting Date Primary CUSIP Proposal Number Proposal Text Proponent Mgmt Rec Vote Instruction eBay Inc. EBAY 05/13/2014 Elect Director Fred D. Anderson Mgmt For For eBay Inc. EBAY 05/13/2014 Elect Director Edward W. Barnholt Mgmt For For eBay Inc. EBAY 05/13/2014 Elect Director Scott D. Cook Mgmt For For eBay Inc. EBAY 05/13/2014 Elect Director John J. Donahoe Mgmt For For eBay Inc. EBAY 05/13/2014 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For eBay Inc. EBAY 05/13/2014 3 Amend Omnibus Stock Plan Mgmt For For eBay Inc. EBAY 05/13/2014 4 Ratify Auditors Mgmt For For eBay Inc. EBAY 05/13/2014 5 Provide Right to Act by Written Consent SH Against For eBay Inc. EBAY 05/13/2014 6 Vote on Company's Spin Off (Withdrawn) SH Issuer Name Ticker Meeting Date Primary CUSIP Proposal Number Proposal Text Proponent Mgmt Rec Vote Instruction QEP Resources, Inc. QEP 05/13/2014 74733V100 Elect Director Robert F. Heinemann Mgmt For For QEP Resources, Inc. QEP 05/13/2014 74733V100 Elect Director Robert E. McKee, III Mgmt For For QEP Resources, Inc. QEP 05/13/2014 74733V100 Elect Director David A. Trice Mgmt For For QEP Resources, Inc. QEP 05/13/2014 74733V100 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For QEP Resources, Inc. QEP 05/13/2014 74733V100 3 Ratify Auditors Mgmt For For QEP Resources, Inc. QEP 05/13/2014 74733V100 4 Declassify the Board of Directors SH For For Issuer Name Ticker Meeting Date Primary CUSIP Proposal Number Proposal Text Proponent Mgmt Rec Vote Instruction Hertz Global Holdings, Inc. HTZ 05/14/2014 42805T105 Elect Director Michael J. Durham Mgmt For For Hertz Global Holdings, Inc. HTZ 05/14/2014 42805T105 Elect Director Mark P. Frissora Mgmt For For Hertz Global Holdings, Inc. HTZ 05/14/2014 42805T105 Elect Director Henry C. Wolf Mgmt For For Hertz Global Holdings, Inc. HTZ 05/14/2014 42805T105 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Hertz Global Holdings, Inc. HTZ 05/14/2014 42805T105 3 Declassify the Board of Directors Mgmt For For Hertz Global Holdings, Inc. HTZ 05/14/2014 42805T105 4 Approve Reverse Stock Split Mgmt For Against Hertz Global Holdings, Inc. HTZ 05/14/2014 42805T105 5 Ratify Auditors Mgmt For For Issuer Name Ticker Meeting Date Primary CUSIP Proposal Number Proposal Text Proponent Mgmt Rec Vote Instruction Service Corporation International SCI 05/14/2014 Elect Director Thomas L. Ryan Mgmt For For Service Corporation International SCI 05/14/2014 Elect Director Malcolm Gillis Mgmt For For Service Corporation International SCI 05/14/2014 Elect Director Clifton H. Morris, Jr. Mgmt For For Service Corporation International SCI 05/14/2014 Elect Director W. Blair Waltrip Mgmt For For Service Corporation International SCI 05/14/2014 2 Ratify Auditors Mgmt For For Service Corporation International SCI 05/14/2014 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Service Corporation International SCI 05/14/2014 4 Declassify the Board of Directors SH Against For Issuer Name Ticker Meeting Date Primary CUSIP Proposal Number Proposal Text Proponent Mgmt Rec Vote Instruction Oil States International, Inc. OIS 05/15/2014 Elect Director Cindy B. Taylor Mgmt For For Oil States International, Inc. OIS 05/15/2014 Elect Director Christopher T. Seaver Mgmt For For Oil States International, Inc. OIS 05/15/2014 Elect Director Lawrence R. Dickerson Mgmt For For Oil States International, Inc. OIS 05/15/2014 2 Ratify Auditors Mgmt For For Oil States International, Inc. OIS 05/15/2014 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Issuer Name Ticker Meeting Date Primary CUSIP Proposal Number Proposal Text Proponent Mgmt Rec Vote Instruction PacWest Bancorp PACW 05/19/2014 Elect Director Craig A. Carlson Mgmt For For PacWest Bancorp PACW 05/19/2014 Elect Director John M. Eggemeyer Mgmt For For PacWest Bancorp PACW 05/19/2014 Elect Director Barry C. Fitzpatrick Mgmt For For PacWest Bancorp PACW 05/19/2014 Elect Director Andrew B. Fremder Mgmt For For PacWest Bancorp PACW 05/19/2014 Elect Director C. William Hosler Mgmt For For PacWest Bancorp PACW 05/19/2014 Elect Director Susan E. Lester Mgmt For For PacWest Bancorp PACW 05/19/2014 Elect Director Douglas H. (Tad) Lowrey Mgmt For For PacWest Bancorp PACW 05/19/2014 Elect Director Timothy B. Matz Mgmt For For PacWest Bancorp PACW 05/19/2014 Elect Director Roger H. Molvar Mgmt For For PacWest Bancorp PACW 05/19/2014 Elect Director James J. Pieczynski Mgmt For For PacWest Bancorp PACW 05/19/2014 Elect Director Daniel B. Platt Mgmt For For PacWest Bancorp PACW 05/19/2014 Elect Director Robert A. Stine Mgmt For For PacWest Bancorp PACW 05/19/2014 Elect Director Matthew P. Wagner Mgmt For For PacWest Bancorp PACW 05/19/2014 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against PacWest Bancorp PACW 05/19/2014 3 Ratify Auditors Mgmt For For PacWest Bancorp PACW 05/19/2014 4 Adjourn Meeting Mgmt For For PacWest Bancorp PACW 05/19/2014 5 Other Business Mgmt For Against Issuer Name Ticker Meeting Date Primary CUSIP Proposal Number Proposal Text Proponent Mgmt Rec Vote Instruction Sirius XM Holdings Inc. SIRI 05/19/2014 82968B103 Elect Director Joan L. Amble Mgmt For For Sirius XM Holdings Inc. SIRI 05/19/2014 82968B103 Elect Director Anthony J. Bates Mgmt For For Sirius XM Holdings Inc. SIRI 05/19/2014 82968B103 Elect Director George W. Bodenheimer Mgmt For For Sirius XM Holdings Inc. SIRI 05/19/2014 82968B103 Elect Director David J.A. Flowers Mgmt For Withhold Sirius XM Holdings Inc. SIRI 05/19/2014 82968B103 Elect Director Eddy W. Hartenstein Mgmt For For Sirius XM Holdings Inc. SIRI 05/19/2014 82968B103 Elect Director James P. Holden Mgmt For For Sirius XM Holdings Inc. SIRI 05/19/2014 82968B103 Elect Director Gregory B. Maffei Mgmt For Withhold Sirius XM Holdings Inc. SIRI 05/19/2014 82968B103 Elect Director Evan D. Malone Mgmt For For Sirius XM Holdings Inc. SIRI 05/19/2014 82968B103 Elect Director James E. Meyer Mgmt For For Sirius XM Holdings Inc. SIRI 05/19/2014 82968B103 Elect Director James F. Mooney Mgmt For For Sirius XM Holdings Inc. SIRI 05/19/2014 82968B103 Elect Director Carl E. Vogel Mgmt For For Sirius XM Holdings Inc. SIRI 05/19/2014 82968B103 Elect Director Vanessa A. Wittman Mgmt For For Sirius XM Holdings Inc. SIRI 05/19/2014 82968B103 Elect Director David M. Zaslav Mgmt For For Sirius XM Holdings Inc. SIRI 05/19/2014 82968B103 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against Sirius XM Holdings Inc. SIRI 05/19/2014 82968B103 3 Ratify Auditors Mgmt For For Issuer Name Ticker Meeting Date Primary CUSIP Proposal Number Proposal Text Proponent Mgmt Rec Vote Instruction Omnicom Group Inc. OMC 05/20/2014 Elect Director John D. Wren Mgmt For For Omnicom Group Inc. OMC 05/20/2014 Elect Director Bruce Crawford Mgmt For For Omnicom Group Inc. OMC 05/20/2014 Elect Director Alan R. Batkin Mgmt For For Omnicom Group Inc. OMC 05/20/2014 Elect Director Mary C. Choksi Mgmt For For Omnicom Group Inc. OMC 05/20/2014 Elect Director Robert Charles Clark Mgmt For For Omnicom Group Inc. OMC 05/20/2014 Elect Director Leonard S. Coleman, Jr. Mgmt For For Omnicom Group Inc. OMC 05/20/2014 Elect Director Errol M. Cook Mgmt For For Omnicom Group Inc. OMC 05/20/2014 Elect Director Susan S. Denison Mgmt For For Omnicom Group Inc. OMC 05/20/2014 Elect Director Michael A. Henning Mgmt For For Omnicom Group Inc. OMC 05/20/2014 Elect Director John R. Murphy Mgmt For For Omnicom Group Inc. OMC 05/20/2014 Elect Director John R. Purcell Mgmt For For Omnicom Group Inc. OMC 05/20/2014 Elect Director Linda Johnson Rice Mgmt For For Omnicom Group Inc. OMC 05/20/2014 Elect Director Gary L. Roubos Mgmt For For Omnicom Group Inc. OMC 05/20/2014 2 Ratify Auditors Mgmt For For Omnicom Group Inc. OMC 05/20/2014 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Issuer Name Ticker Meeting Date Primary CUSIP Proposal Number Proposal Text Proponent Mgmt Rec Vote Instruction Comcast Corporation CMCSA 05/21/2014 20030N101 Elect Director Kenneth J. Bacon Mgmt For For Comcast Corporation CMCSA 05/21/2014 20030N101 Elect Director Sheldon M. Bonovitz Mgmt For For Comcast Corporation CMCSA 05/21/2014 20030N101 Elect Director Edward D. Breen Mgmt For For Comcast Corporation CMCSA 05/21/2014 20030N101 Elect Director Joseph J. Collins Mgmt For For Comcast Corporation CMCSA 05/21/2014 20030N101 Elect Director J. Michael Cook Mgmt For For Comcast Corporation CMCSA 05/21/2014 20030N101 Elect Director Gerald L. Hassell Mgmt For For Comcast Corporation CMCSA 05/21/2014 20030N101 Elect Director Jeffrey A. Honickman Mgmt For For Comcast Corporation CMCSA 05/21/2014 20030N101 Elect Director Eduardo G. Mestre Mgmt For For Comcast Corporation CMCSA 05/21/2014 20030N101 Elect Director Brian L. Roberts Mgmt For For Comcast Corporation CMCSA 05/21/2014 20030N101 Elect Director Ralph J. Roberts Mgmt For For Comcast Corporation CMCSA 05/21/2014 20030N101 Elect Director Johnathan A. Rodgers Mgmt For For Comcast Corporation CMCSA 05/21/2014 20030N101 Elect Director Judith Rodin Mgmt For For Comcast Corporation CMCSA 05/21/2014 20030N101 2 Ratify Auditors Mgmt For For Comcast Corporation CMCSA 05/21/2014 20030N101 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Comcast Corporation CMCSA 05/21/2014 20030N101 4 Report on Lobbying Payments and Policy SH Against For Comcast Corporation CMCSA 05/21/2014 20030N101 5 Pro-rata Vesting of Equity Plans SH Against For Issuer Name Ticker Meeting Date Primary CUSIP Proposal Number Proposal Text Proponent Mgmt Rec Vote Instruction Juniper Networks, Inc. JNPR 05/21/2014 48203R104 Elect Director Pradeep Sindhu Mgmt For For Juniper Networks, Inc. JNPR 05/21/2014 48203R104 Elect Director Robert M. Calderoni Mgmt For For Juniper Networks, Inc. JNPR 05/21/2014 48203R104 Elect Director Mary B. Cranston Mgmt For For Juniper Networks, Inc. JNPR 05/21/2014 48203R104 Elect Director J. Michael Lawrie Mgmt For For Juniper Networks, Inc. JNPR 05/21/2014 48203R104 Elect Director David Schlotterbeck Mgmt For For Juniper Networks, Inc. JNPR 05/21/2014 48203R104 Elect Director Shaygan Kheradpir Mgmt For For Juniper Networks, Inc. JNPR 05/21/2014 48203R104 Elect Director Kevin DeNuccio Mgmt For For Juniper Networks, Inc. JNPR 05/21/2014 48203R104 Elect Director Gary Daichendt Mgmt For For Juniper Networks, Inc. JNPR 05/21/2014 48203R104 2 Ratify Auditors Mgmt For For Juniper Networks, Inc. JNPR 05/21/2014 48203R104 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Issuer Name Ticker Meeting Date Primary CUSIP Proposal Number Proposal Text Proponent Mgmt Rec Vote Instruction Lamar Advertising Company LAMR 05/21/2014 Elect Director John Maxwell Hamilton Mgmt For For Lamar Advertising Company LAMR 05/21/2014 Elect Director John E. Koerner, III Mgmt For For Lamar Advertising Company LAMR 05/21/2014 Elect Director Stephen P. Mumblow Mgmt For For Lamar Advertising Company LAMR 05/21/2014 Elect Director Thomas V. Reifenheiser Mgmt For For Lamar Advertising Company LAMR 05/21/2014 Elect Director Anna Reilly Mgmt For For Lamar Advertising Company LAMR 05/21/2014 Elect Director Kevin P. Reilly, Jr. Mgmt For For Lamar Advertising Company LAMR 05/21/2014 Elect Director Wendell Reilly Mgmt For For Lamar Advertising Company LAMR 05/21/2014 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Lamar Advertising Company LAMR 05/21/2014 3 Ratify Auditors Mgmt For For Issuer Name Ticker Meeting Date Primary CUSIP Proposal Number Proposal Text Proponent Mgmt Rec Vote Instruction Mondelez International, Inc. MDLZ 05/21/2014 1a Elect Director Stephen F. Bollenbach Mgmt For For Mondelez International, Inc. MDLZ 05/21/2014 1b Elect Director Lewis W.K. Booth Mgmt For For Mondelez International, Inc. MDLZ 05/21/2014 1c Elect Director Lois D. Juliber Mgmt For For Mondelez International, Inc. MDLZ 05/21/2014 1d Elect Director Mark D. Ketchum Mgmt For For Mondelez International, Inc. MDLZ 05/21/2014 1e Elect Director Jorge S. Mesquita Mgmt For For Mondelez International, Inc. MDLZ 05/21/2014 1f Elect Director Nelson Peltz Mgmt For For Mondelez International, Inc. MDLZ 05/21/2014 1g Elect Director Fredric G. Reynolds Mgmt For For Mondelez International, Inc. MDLZ 05/21/2014 1h Elect Director Irene B. Rosenfeld Mgmt For For Mondelez International, Inc. MDLZ 05/21/2014 1i Elect Director Patrick T. Siewert Mgmt For For Mondelez International, Inc. MDLZ 05/21/2014 1j Elect Director Ruth J. Simmons Mgmt For For Mondelez International, Inc. MDLZ 05/21/2014 1k Elect Director Ratan N. Tata Mgmt For For Mondelez International, Inc. MDLZ 05/21/2014 1l Elect Director Jean-Francois M. L. van Boxmeer Mgmt For For Mondelez International, Inc. MDLZ 05/21/2014 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Mondelez International, Inc. MDLZ 05/21/2014 3 Amend Omnibus Stock Plan Mgmt For For Mondelez International, Inc. MDLZ 05/21/2014 4 Ratify Auditors Mgmt For For Mondelez International, Inc. MDLZ 05/21/2014 5 Assess Environmental Impact of Non-Recyclable Packaging SH Against For Issuer Name Ticker Meeting Date Primary CUSIP Proposal Number Proposal Text Proponent Mgmt Rec Vote Instruction Riverbed Technology, Inc. RVBD 05/22/2014 Elect Director Mark S. Lewis Mgmt For Against Riverbed Technology, Inc. RVBD 05/22/2014 2 Ratify Auditors Mgmt For For Riverbed Technology, Inc. RVBD 05/22/2014 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against Riverbed Technology, Inc. RVBD 05/22/2014 4 Approve Omnibus Stock Plan Mgmt For Against Issuer Name Ticker Meeting Date Primary CUSIP Proposal Number Proposal Text Proponent Mgmt Rec Vote Instruction CommonWealth REIT CWH 05/23/2014 1 Elect Director David Helfand SH For For CommonWealth REIT CWH 05/23/2014 2 Elect Director Samuel Zell SH For For CommonWealth REIT CWH 05/23/2014 3 Elect Director James Corl SH For For CommonWealth REIT CWH 05/23/2014 4 Elect Director Edward Glickman SH For For CommonWealth REIT CWH 05/23/2014 5 Elect Director Peter Linneman SH For For CommonWealth REIT CWH 05/23/2014 6 Elect Director Jim Lozier SH For For CommonWealth REIT CWH 05/23/2014 7 Elect Director Kenneth Shea SH For For CommonWealth REIT CWH 05/23/2014 8 Adjourn Meeting Mgmt For For Issuer Name Ticker Meeting Date Primary CUSIP Proposal Number Proposal Text Proponent Mgmt Rec Vote Instruction XPO Logistics, Inc. XPO 05/27/2014 Elect Director Bradley S. Jacobs Mgmt For For XPO Logistics, Inc. XPO 05/27/2014 Elect Director Michael G. Jesselson Mgmt For For XPO Logistics, Inc. XPO 05/27/2014 Elect Director Adrian P. Kingshott Mgmt For For XPO Logistics, Inc. XPO 05/27/2014 2 Ratify Auditors Mgmt For For XPO Logistics, Inc. XPO 05/27/2014 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Issuer Name Ticker Meeting Date Primary CUSIP Proposal Number Proposal Text Proponent Mgmt Rec Vote Instruction URS Corporation URS 05/29/2014 1a Elect Director Diane C. Creel Mgmt For For URS Corporation URS 05/29/2014 1b Elect Director Mickey P. Foret Mgmt For For URS Corporation URS 05/29/2014 1c Elect Director William H. Frist Mgmt For For URS Corporation URS 05/29/2014 1d Elect Director Lydia H. Kennard Mgmt For For URS Corporation URS 05/29/2014 1e Elect Director Martin M. Koffel Mgmt For For URS Corporation URS 05/29/2014 1f Elect Director Timothy R. McLevish Mgmt For For URS Corporation URS 05/29/2014 1g Elect Director Joseph W. Ralston Mgmt For For URS Corporation URS 05/29/2014 1h Elect Director John D. Roach Mgmt For For URS Corporation URS 05/29/2014 1i Elect Director William H. Schumann, III Mgmt For For URS Corporation URS 05/29/2014 1j Elect Director David N. Siegel Mgmt For For URS Corporation URS 05/29/2014 1k Elect Director Douglas W. Stotlar Mgmt For For URS Corporation URS 05/29/2014 1l Elect Director V. Paul Unruh Mgmt For For URS Corporation URS 05/29/2014 2 Ratify Auditors Mgmt For For URS Corporation URS 05/29/2014 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Issuer Name Ticker Meeting Date Primary CUSIP Proposal Number Proposal Text Proponent Mgmt Rec Vote Instruction Osisko Mining Corporation OSK 05/30/2014 1 Approve Acquisition by Agnico Eagle Mines Limited and Yamana Gold Inc. Mgmt For For Osisko Mining Corporation OSK 05/30/2014 2 Approve Out-of-the-Money Consideration Resolution Mgmt For Against Osisko Mining Corporation OSK 05/30/2014 3 Approve Stock Option Plan Mgmt For For Osisko Mining Corporation OSK 05/30/2014 4 Approve Shareholder Rights Plan Mgmt For For Osisko Mining Corporation OSK 05/30/2014 5 Approve Stock Consolidation Mgmt For For Osisko Mining Corporation OSK 05/30/2014 Elect Director Victor H. Bradley Mgmt For For Osisko Mining Corporation OSK 05/30/2014 Elect Director John F. Burzynski Mgmt For For Osisko Mining Corporation OSK 05/30/2014 Elect Director Marcel Cote Mgmt For For Osisko Mining Corporation OSK 05/30/2014 Elect Director Michele Darling Mgmt For For Osisko Mining Corporation OSK 05/30/2014 Elect Director Joanne Ferstman Mgmt For For Osisko Mining Corporation OSK 05/30/2014 Elect Director Staph Leavenworth Bakali Mgmt For For Osisko Mining Corporation OSK 05/30/2014 Elect Director William A. MacKinnon Mgmt For For Osisko Mining Corporation OSK 05/30/2014 Elect Director Charles E. Page Mgmt For For Osisko Mining Corporation OSK 05/30/2014 Elect Director Sean Roosen Mgmt For For Osisko Mining Corporation OSK 05/30/2014 Elect Director Gary A. Sugar Mgmt For For Osisko Mining Corporation OSK 05/30/2014 Elect Director Serge Vezina Mgmt For For Osisko Mining Corporation OSK 05/30/2014 7 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Mgmt For For Osisko Mining Corporation OSK 05/30/2014 8 Re-approve Employee Share Purchase Plan Mgmt For For Osisko Mining Corporation OSK 05/30/2014 9 Re-approve Stock Option Plan Mgmt For For Osisko Mining Corporation OSK 05/30/2014 10 Advisory Vote on Executive Compensation Approach Mgmt For For Issuer Name Ticker Meeting Date Primary CUSIP Proposal Number Proposal Text Proponent Mgmt Rec Vote Instruction Nabors Industries Ltd. NBR 06/03/2014 G6359F103 Elect Director James R. Crane Mgmt For Withhold Nabors Industries Ltd. NBR 06/03/2014 G6359F103 Elect Director John P. Kotts Mgmt For For Nabors Industries Ltd. NBR 06/03/2014 G6359F103 Elect Director Michael C. Linn Mgmt For Withhold Nabors Industries Ltd. NBR 06/03/2014 G6359F103 Elect Director John V. Lombardi Mgmt For Withhold Nabors Industries Ltd. NBR 06/03/2014 G6359F103 Elect Director Anthony G. Petrello Mgmt For Withhold Nabors Industries Ltd. NBR 06/03/2014 G6359F103 Elect Director Howard Wolf Mgmt For Withhold Nabors Industries Ltd. NBR 06/03/2014 G6359F103 Elect Director John Yearwood Mgmt For Withhold Nabors Industries Ltd. NBR 06/03/2014 G6359F103 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Mgmt For For Nabors Industries Ltd. NBR 06/03/2014 G6359F103 3 Amend Shareholder Rights Plan (Poison Pill) Mgmt For Against Nabors Industries Ltd. NBR 06/03/2014 G6359F103 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against Nabors Industries Ltd. NBR 06/03/2014 G6359F103 5 Require Shareholder Approval of Specific Performance Metrics in Equity Compensation Plans SH Against For Nabors Industries Ltd. NBR 06/03/2014 G6359F103 6 Adopt Retention Ratio for Executives SH Against For Nabors Industries Ltd. NBR 06/03/2014 G6359F103 7 Report on Sustainability SH Against For Nabors Industries Ltd. NBR 06/03/2014 G6359F103 8 Require a Majority Vote for the Election of Directors SH Against For Nabors Industries Ltd. NBR 06/03/2014 G6359F103 9 Adopt Proxy Access Right SH Against For Nabors Industries Ltd. NBR 06/03/2014 G6359F103 10 Amend Vote-Counting Methodology to Treat Broker Non-Votes as Having No Impact SH Against For Issuer Name Ticker Meeting Date Primary CUSIP Proposal Number Proposal Text Proponent Mgmt Rec Vote Instruction Time Warner Cable Inc. TWC 06/05/2014 88732J207 1a Elect Director Carole Black Mgmt For For Time Warner Cable Inc. TWC 06/05/2014 88732J207 1b Elect Director Glenn A. Britt Mgmt For For Time Warner Cable Inc. TWC 06/05/2014 88732J207 1c Elect Director Thomas H. Castro Mgmt For For Time Warner Cable Inc. TWC 06/05/2014 88732J207 1d Elect Director David C. Chang Mgmt For For Time Warner Cable Inc. TWC 06/05/2014 88732J207 1e Elect Director James E. Copeland, Jr. Mgmt For For Time Warner Cable Inc. TWC 06/05/2014 88732J207 1f Elect Director Peter R. Haje Mgmt For Against Time Warner Cable Inc. TWC 06/05/2014 88732J207 1g Elect Director Donna A. James Mgmt For For Time Warner Cable Inc. TWC 06/05/2014 88732J207 1h Elect Director Don Logan Mgmt For For Time Warner Cable Inc. TWC 06/05/2014 88732J207 1i Elect Director Robert D. Marcus Mgmt For For Time Warner Cable Inc. TWC 06/05/2014 88732J207 1j Elect Director N.J. Nicholas, Jr. Mgmt For For Time Warner Cable Inc. TWC 06/05/2014 88732J207 1k Elect Director Wayne H. Pace Mgmt For For Time Warner Cable Inc. TWC 06/05/2014 88732J207 1l Elect Director Edward D. Shirley Mgmt For For Time Warner Cable Inc. TWC 06/05/2014 88732J207 1m Elect Director John E. Sununu Mgmt For For Time Warner Cable Inc. TWC 06/05/2014 88732J207 2 Ratify Auditors Mgmt For For Time Warner Cable Inc. TWC 06/05/2014 88732J207 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against Time Warner Cable Inc. TWC 06/05/2014 88732J207 4 Report on Lobbying Payments and Policy SH Against For Time Warner Cable Inc. TWC 06/05/2014 88732J207 5 Pro-rata Vesting of Equity Awards SH Against For Issuer Name Ticker Meeting Date Primary CUSIP Proposal Number Proposal Text Proponent Mgmt Rec Vote Instruction T-Mobile US, Inc. TMUS 06/05/2014 Elect Director W. Michael Barnes Mgmt For For T-Mobile US, Inc. TMUS 06/05/2014 Elect Director Thomas Dannenfeldt Mgmt For Withhold T-Mobile US, Inc. TMUS 06/05/2014 Elect Director Srikant M. Datar Mgmt For For T-Mobile US, Inc. TMUS 06/05/2014 Elect Director Lawrence H. Guffey Mgmt For For T-Mobile US, Inc. TMUS 06/05/2014 Elect Director Timotheus Hottges Mgmt For Withhold T-Mobile US, Inc. TMUS 06/05/2014 Elect Director Bruno Jacobfeuerborn Mgmt For Withhold T-Mobile US, Inc. TMUS 06/05/2014 Elect Director Raphael Kubler Mgmt For Withhold T-Mobile US, Inc. TMUS 06/05/2014 Elect Director Thorsten Langheim Mgmt For Withhold T-Mobile US, Inc. TMUS 06/05/2014 Elect Director John J. Legere Mgmt For Withhold T-Mobile US, Inc. TMUS 06/05/2014 Elect Director Teresa A. Taylor Mgmt For For T-Mobile US, Inc. TMUS 06/05/2014 Elect Director Kelvin R. Westbrook Mgmt For For T-Mobile US, Inc. TMUS 06/05/2014 2 Ratify Auditors Mgmt For For T-Mobile US, Inc. TMUS 06/05/2014 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For T-Mobile US, Inc. TMUS 06/05/2014 4 Report on Human Rights Risk Assessment Process SH Against For Issuer Name Ticker Meeting Date Primary CUSIP Proposal Number Proposal Text Proponent Mgmt Rec Vote Instruction Nordion Inc. NDN 06/06/2014 65563C105 1 Approve Acquisition by 8832528 Canada Inc. Mgmt For For Nordion Inc. NDN 06/06/2014 65563C105 Elect Director William D. Anderson Mgmt For For Nordion Inc. NDN 06/06/2014 65563C105 Elect Director Jeffrey Brown Mgmt For For Nordion Inc. NDN 06/06/2014 65563C105 Elect Director William G. Dempsey Mgmt For For Nordion Inc. NDN 06/06/2014 65563C105 Elect Director Sean Murphy Mgmt For For Nordion Inc. NDN 06/06/2014 65563C105 Elect Director Kenneth E. Newport Mgmt For For Nordion Inc. NDN 06/06/2014 65563C105 Elect Director Adeoye Olukotun Mgmt For For Nordion Inc. NDN 06/06/2014 65563C105 Elect Director Steven M. West Mgmt For For Nordion Inc. NDN 06/06/2014 65563C105 Elect Director Janet Woodruff Mgmt For For Nordion Inc. NDN 06/06/2014 65563C105 3 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Mgmt For For Issuer Name Ticker Meeting Date Primary CUSIP Proposal Number Proposal Text Proponent Mgmt Rec Vote Instruction General Motors Company GM 06/10/2014 37045V100 1a Elect Director Joseph J. Ashton Mgmt For For General Motors Company GM 06/10/2014 37045V100 1b Elect Director Mary T. Barra Mgmt For For General Motors Company GM 06/10/2014 37045V100 1c Elect Director Erroll B. Davis, Jr. Mgmt For For General Motors Company GM 06/10/2014 37045V100 1d Elect Director Stephen J. Girsky Mgmt For For General Motors Company GM 06/10/2014 37045V100 1e Elect Director E. Neville Isdell Mgmt For For General Motors Company GM 06/10/2014 37045V100 1f Elect Director Kathryn V. Marinello Mgmt For For General Motors Company GM 06/10/2014 37045V100 1g Elect Director Michael G. Mullen Mgmt For For General Motors Company GM 06/10/2014 37045V100 1h Elect Director James J. Mulva Mgmt For For General Motors Company GM 06/10/2014 37045V100 1i Elect Director Patricia F. Russo Mgmt For For General Motors Company GM 06/10/2014 37045V100 1j Elect Director Thomas M. Schoewe Mgmt For For General Motors Company GM 06/10/2014 37045V100 1k Elect Director Theodore M. Solso Mgmt For For General Motors Company GM 06/10/2014 37045V100 1l Elect Director Carol M. Stephenson Mgmt For For General Motors Company GM 06/10/2014 37045V100 2 Ratify Auditors Mgmt For For General Motors Company GM 06/10/2014 37045V100 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For General Motors Company GM 06/10/2014 37045V100 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year General Motors Company GM 06/10/2014 37045V100 5 Approve Executive Incentive Bonus Plan Mgmt For For General Motors Company GM 06/10/2014 37045V100 6 Approve Omnibus Stock Plan Mgmt For For General Motors Company GM 06/10/2014 37045V100 7 Provide for Cumulative Voting SH Against For General Motors Company GM 06/10/2014 37045V100 8 Require Independent Board Chairman SH Against For Issuer Name Ticker Meeting Date Primary CUSIP Proposal Number Proposal Text Proponent Mgmt Rec Vote Instruction Outerwall Inc. OUTR 06/12/2014 1a Elect Director David M. Eskenazy Mgmt For For Outerwall Inc. OUTR 06/12/2014 1b Elect Director Robert D. Sznewajs Mgmt For For Outerwall Inc. OUTR 06/12/2014 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Outerwall Inc. OUTR 06/12/2014 3 Ratify Auditors Mgmt For For Issuer Name Ticker Meeting Date Primary CUSIP Proposal Number Proposal Text Proponent Mgmt Rec Vote Instruction Forest Laboratories, Inc. FRX 06/17/2014 1 Approve Merger Agreement Mgmt For For Forest Laboratories, Inc. FRX 06/17/2014 2 Advisory Vote on Golden Parachutes Mgmt For Against Issuer Name Ticker Meeting Date Primary CUSIP Proposal Number Proposal Text Proponent Mgmt Rec Vote Instruction IAC/InterActiveCorp IACI 06/18/2014 44919P508 Elect Director Edgar Bronfman, Jr. Mgmt For For IAC/InterActiveCorp IACI 06/18/2014 44919P508 Elect Director Chelsea Clinton Mgmt For For IAC/InterActiveCorp IACI 06/18/2014 44919P508 Elect Director Sonali De Rycker Mgmt For For IAC/InterActiveCorp IACI 06/18/2014 44919P508 Elect Director Barry Diller Mgmt For For IAC/InterActiveCorp IACI 06/18/2014 44919P508 Elect Director Michael D. Eisner Mgmt For For IAC/InterActiveCorp IACI 06/18/2014 44919P508 Elect Director Victor A. Kaufman Mgmt For For IAC/InterActiveCorp IACI 06/18/2014 44919P508 Elect Director Donald R. Keough Mgmt For For IAC/InterActiveCorp IACI 06/18/2014 44919P508 Elect Director Bryan Lourd Mgmt For For IAC/InterActiveCorp IACI 06/18/2014 44919P508 Elect Director David Rosenblatt Mgmt For For IAC/InterActiveCorp IACI 06/18/2014 44919P508 Elect Director Alan G. Spoon Mgmt For For IAC/InterActiveCorp IACI 06/18/2014 44919P508 Elect Director Alexander von Furstenberg Mgmt For For IAC/InterActiveCorp IACI 06/18/2014 44919P508 Elect Director Richard F. Zannino Mgmt For For IAC/InterActiveCorp IACI 06/18/2014 44919P508 2 Ratify Auditors Mgmt For For IAC/InterActiveCorp IACI 06/18/2014 44919P508 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Investment Managers Series Trust By (Signature and Title)* /s/ Maureen Quill Maureen Quill, President Date August 25, 2014 * Print the name and title of each signing officer under his or her signature.
